Citation Nr: 1125045	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities do not result in the loss of or the loss of use of his hands, do not result in blindness, were not the result of burns, and were not the result of an inhalation injury.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 2101A, 2104 (West 2002); 38 C.F.R. § 3.809a (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed, and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  Here, as the Veteran is not service connected for any disability required to be eligible for a special home adaptation grant, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

LAW AND ANALYSIS

Special Home Adaptation Grant

Claims for entitlement to a certificate of eligibility for a special home adaptation grant are governed by 38 C.F.R. § 3.809a.  In pertinent part, a certificate of eligibility for assistance in acquiring necessary special home adaptations, or, on or after October 28, 1986, for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.C. 2101(b) or 2101A(a) may be issued to a veteran if the following requirement is met:

The veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must: (1) Include the anatomical loss or loss of use of both hands, or (2) Be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  75 Fed. Reg. 57859 (September 23, 2010); 38 C.F.R. § 3.809a; 75.

The Board notes that the Veteran is service-connected for residuals, fracture, medial malleolus, right ankle, with limitation of motion and traumatic arthritis; lumbosacral strain with minimal degenerative changes; bilateral hip and bilateral knee strains with minimal degenerative changes; and tendonitis strain, left shoulder.  The Veteran is also in receipt of a total disability rating for individual unemployability.  

As stated above, to be entitled to a special home adaptation grant, a Veteran must have service-connected disabilities that result in the loss or the loss of use of his hands, blindness, be the result of burns, or have been the result of residuals of an inhalation injury.  Here, although the Veteran is service-connected for many disabilities, none of his disabilities are of the type enumerated by the regulation.  Accordingly, the Board must conclude that the Veteran is not entitled to a special home adaptation grant.  38 U.S.C.A. §§ 2101, 2101A, 2104; 38 C.F.R. § 3.809a.


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

Reason for Remand:  To provide a VA examination and obtain private treatment records.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

To qualify for specially adapted housing, a Veteran must demonstrate that a disability, or disabilities, caused by service causes: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b) (2010).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use of a hand or a foot" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (2010). 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) and 4.63. Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2010), complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

Here, the Board notes that while the Veteran is not service connected for any disabilities affecting his vision, he is service connected for disabilities that affect his legs and left upper extremity.  In fact, the VA treatment records show that the Veteran uses a cane and wears a brace on his knee in order to ambulate.  However, the most recent VA treatment records are dated more than two years ago and it is unclear as to whether the Veteran's service-connected disabilities "preclude locomotion" to render him elegible for specially adapted housing.  Therefore, the Board finds that the Veteran should be afforded a VA examination to address this issue.  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

In October 2009, the Veteran submitted two VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, directly to the Board.  The release forms identified medical treatment for the Veteran's service-connected lumbosacral strain from South Point Hospital and Twinsboro Pain Center.  The records have not been requested by the RO or associated with the claims file.  These treatment records should be requested and associated with the claims file.  38 U.S.C. § 5103A (West 2002).

Furthermore, as the Veteran's claim is being remanded for additional development, the AMC/RO should also request updated VA treatment records from the Cleveland, Ohio VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain updated treatment records from the Cleveland, Ohio VAMC.  

2.  The AMC/RO should obtain the identified medical records, including from South Point Hospital and Twinsboro Pain Center (for which the release forms are already included in the claims file) and associate the records with the claims file.  The Veteran should be notified of any negative response.

3.  Schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing.  The Veteran's claims file should be made available to the examiner prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is advised that the Veteran is currently service connected for the following disabilities: residuals, fracture, medial malleolus, right ankle, with limitation of motion and traumatic arthritis; lumbosacral strain with minimal degenerative changes; bilateral hip and bilateral knee strains with minimal degenerative changes; and tendonitis strain, left shoulder.  

The examiner should determine whether the Veteran's service-connected disabilities cause:

a) the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

d) loss or permanent loss of use of one or both feet.

e) ankylosis of one or both knees or one or both hips.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


